Citation Nr: 1615792	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  09-00 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hypertension, including as secondary to service-connected posttraumatic stress disorder (PTSD), cardiovascular disease, diabetes mellitus type 2, or diabetic peripheral neuropathy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Gratz, Counsel





INTRODUCTION

The Veteran served on active duty from December 1964 to September 1970, from May 1978 to September 1978, and from March 1986 to September 1986.  He served in the Republic of Vietnam from July 8, 1965 to August 24, 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

An August 2011 RO record indicates that the Veteran no longer desires a Board hearing on this issue.

In September 2012 and April 2015, the Board remanded this case for further development.  The case has returned to the Board for appellate review.

In February 2016, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA).  The requested opinion was received in March 2016.

The issue of whether there is clear and unmistakable error (CUE) in a November 2010 rating decision which granted service connection and assigned a 30 percent disability rating for cardiovascular disease has been raised by the record in a December 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

Hypertension is secondary to service-connected cardiovascular disease and diabetes mellitus type 2.


CONCLUSION OF LAW

Hypertension resulted from service-connected disabilities.  38 U.S.C.A. 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Analysis: Hypertension

The Veteran contends in a January 2009 Form 9 that "I had medical evidence from my physicians stating that my...hypertension is direct[ly] related to my diabetes."

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Service connection for hypertension as secondary to cardiovascular disease and diabetes mellitus type 2 is warranted.  First, the Veteran has current diagnoses of hypertension from Dr. Sadikman in October 2005 and June 2006, Dr. Mitchell in July 2007, Dr. Abell in October 2007, and a VA clinician in February 2013.

Second, in March 2016 a VHA medical expert opined that the Veteran's hypertension was at least as likely as not caused by his service-connected cardiovascular disease and diabetes because there is a very strong correlation between diabetes, coronary artery disease, and hypertension; they often occur simultaneously; and they cannot always be separated.  Further, in a 2006 study cited by the VHA medical expert, Risk factors for arterial hypertension in adults with initial optimal blood pressure: the Strong Heart Study, the most potent predictor of 8-year incident hypertension was diabetes.

The March 2016 VHA medical expert's opinion is competent because he is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Also, the VHA medical expert's etiological opinion is credible based on its internal consistency and his duty to provide truthful opinions.  The Board further finds that the VHA medical expert's opinion is most probative because he considered the Veteran's medical records and discussed his medical history, provided an unequivocal and conclusive opinion, and offered clear reasoning demonstrating that the Veteran's hypertension was at least as likely as not caused by his service-connected cardiovascular disease and diabetes mellitus, type 2.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board is cognizant of the August 2007 VA examiner's opinion that the Veteran's "hypertension is not a complication of diabetes mellitus."  However, as that examiner provided no rationale to support the opinion, it warrants no probative weight.  See Horn v. Shinseki, 25 Vet. App. 251 (2012); Stefl, 21 Vet. App. at 124.

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's hypertension is related to his service-connected cardiovascular disease and diabetes mellitus, type 2.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for his hypertension.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for hypertension is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


